Shepley, O. J.
— The words “from the office of” appear to have been printed on the back of the writ by direction of the clerk. They were not required by law. There is, therefore, no satisfactory evidence, that they were adopted by the plaintiff’s attorney to limit the effect of his indorsement.
When an attorney does an act required by law, he must be regarded as having done it in obedience to the law.
The question presented appears to have arisen and to have been satisfactorily decided in the case of State v. Ackley, 8 Cush. 98. The indorsement appears to have been sufficient. Defendant defaulted,.